OFFICE     OF    THE   ATTORNEY     GENERAL   OF   TEXAS
                                        AUSTIN
,gOVEA     SELLERS
AT~~~~~I    GLNcRAL




   Honorable W. P. iierme, Jr.
   county auditor
  *11er county
   \lempstead,        Texas
   mar     sir:




                     “ii the Cozlnsloners*   court deterzA:.es teat
               suck books 6re needed by various officers,     caL the
               county legally   pay for such books, or stosld this
               expcaas be bor;;e gersocally  by the o;Sficer re;ulr-
               ILG s&%3?”
!ionorable   ‘ij. P, !leCme, Jr., pace 2

       The Co0mlrslonera*  court 18 a oourt 0r lidha   jurlr-
diotlon   and ha8 only euoh pouerr ar are oonferred upon it
by the Constitution    and statuter of thie state by express
terns or by implloation.     Von Rosenberg T. Lovett, 173
s. w. 508; AUler v. Brown, 216 8. w. 452; Howard v. tlender-
eon county, 116 9. w. (.ZC)479; GIlveaton,ii.&s.A.Ry.Co.
V. uvalae County, 167 8. w. (2tl)10841 11 Ter. Jur:564.
      In our OpinionNo. O-5347, a oopy of whloh ir hei%to
attaobed,  thlr depertnent held that the oomm.leelonera*~
oourt did not have the authorlty  to expend oouuty lurid8 for
the purchase of Vurnot'a Annual rocket Parts to be furnlehed
to the dietrlct  olerk.
      ife wish to 0911 your attention   to Artlole    4335, V.A.C.S.,
whereby the Seoretary     Of State Is authorizad    to furalah one
oopy of .eaoh of all ce,ereral end epeolal   lane passed by the
Le~lalafure    to the judce of the aereral    oourta throu@out
the atate, and the olerka of eela oourta, and eaoh oounty
attorney;    and the Seoretarg of State la also authorieea      to
furnish one oopy eaoP of all &mere1 laws to the county
treaeurer;oouihy     surveyor,   sherlff,~oounty,taxasseesor
ad collector,tispeotorof hide8 and anlmla,            justice  of
the peaoe, oonstable ar;d oouoty oomlaaloner.

       Art, 1650, V. A; ci i;.,~aa mended,    prooidee that
the county auditor stall be authorized     to provide hlmelf
with all neoessary leaccra,    books, reoords,    blafika etetion-
$ry, bCuipment, telephone and postace at the oounty*s ex-
ger.se, but all FurchaEea thereof ehall be mde ir the aeznur
i:rovided for by law,

       Uxider the faallier rule of conetructlon   known 88
 “8 jusdem ~enerlaW, books motioned    in Xrticle  1650, aupra,
 could tot reeeofiably be coratrued   to inolude *Comic.issfofier8’
 Court Guide %ookd,* “Attorney Canerala’ Opinion Volme6,”
 and”Sup~lener,t to Texae ;tatutes."

      ,,e know of ko provision In the Constitution  or
 etstutes  of thla State which confers upor. the Co.m.i88iOfiere’
 Court the power to expend county funds for the purodese Of
                                                                                  -------__-
.   .




            xonorsblr   vf.‘i.Beram,   SF*,   Q4&4   3



            th4 bookaraforte(l to ln your roquoat.          x4,    th0r4ron,          an-
            sueryour qusrtlonr In thr ne&atito.
                                                         Yourr    rerf   truly,
        .